Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

Detailed Action
	This action is in response to the papers filed July 8, 2021.

Claim Amendments
	Applicant’s amendments to the claims, filed July 8, 2021, are acknowledged.
	Claims 19-20 are cancelled.
	Applicant has amended claim 1.
	Claims 1-18 are pending.
Claims 1-18 are under examination. 

	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/393,608, filed September 12, 2016.

Claim Rejections - 35 USC § 103

Response to claim amendments: In papers filed 07/08/2021, Applicant has amended independent claim 1 to recite a step of “transfecting adrenomedullin polypeptide into said amniotic fluid cells.” The amendment requires the transfection of the adrenomedullin polypeptide into the amniotic fluid cells, as opposed to a gene encoding the adrenomedullin polypeptide. Applicant’s amendments to the claims necessitate new grounds of rejection, as set forth below. 

NEW GROUNDS OF REJECTION, NECCESSIATED BY AMENDMENT
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127171 A1 to Nocera et al.; in view of Myers et al. “Mesenchymal stem cells at the intersection of cell and gene therapy”, Expert Opin. Biol. Ther. (2010) 10(12):1663-1679; Hanabusa et al. “Adrenomedullin Enhances Therapeutic Potency of Mesenchymal Stem Cells After Experimental Stroke in Rats” Stroke 2005;36:853-858; Jo et al. “Transplantation of Genetically Engineered Mesenchymal Stem Cells Improves Cardiac Function in Rats with Myocardial Infarction: Benefit of a Novel Nonviral Vector, Cationized Dextran” TISSUE ENGINEERING, Vol. 13, No. 2, 2007, pages 313-322; and Futami et al. “Intracellular Delivery of Proteins into Mammalian Living Cells by .
Regarding claim 1, Nocera teaches a method of accelerating recovery subsequent to a brain injury associated with a loss of oxygen perfusion (see [0016], “A method of treating post-traumatic encephalopathy (PTE) comprising of administering a patient in need of treatment a therapeutically sufficient concentration of cells with regenerative potential.”; and [0003], “Stroke is usually caused by reduced blood flow (ischemia) of the brain. It is also called cerebrovascular disease or accident. It is a group of brain disorders involving loss of brain functions that occurs when the blood supply to any part of the brain is interrupted.”) comprising the steps of: 
a) obtaining amniotic fluid; 
b) extracting from said amniotic fluid a population of cells with regenerative activity; 
c) expanding said amniotic fluid cells with regenerative activity in a manner to allow for increased number of cells while maintaining said regenerative activity; 
d) administering said expanded amniotic fluid derived cells with regenerative activity into a patient who suffered from a brain injury.
(See [0021], “The method, wherein said stem cells are selected from a group comprising of … amniotic fluid stem cells”; and [0049], “Amniotic fluid is routinely collected during amniocentesis procedures. One method of practicing the current invention is utilizing amniotic fluid derived stem cells for treatment of PTE. … Said amniotic fluid stem cells are administered either locally or systemically in a patient suffering from ED. In other embodiments amniotic fluid stem cells are substantially purified based on expression of markers … and subsequently administered. In other embodiments cells are cultured, … expanded, and subsequently infused into the patient.”).
Claim 1 further recite a step of “modifying said amniotic fluid cells to possess enhanced angiogenic activity associated with stimulation of non-malignant neural tissue regeneration, wherein accomplished through transfecting adrenomedullin polypeptide into said amniotic fluid cells” (emphasis added), step (d), after the step of “expanding”, step (c), and before the step of “administering”, step (e). Nocera teaches that amniotic fluid cells possess angiogenic activity, and Nocera further teaches a step of transfecting mesenchymal stem cells with a gene encoding angiogenic polypeptides to enhance angiogenic activity (see [0041], “the stem cells are selected for ability to cause: neoangiogenesis, prevention of tissue atrophy, and regeneration of functional tissue”; and [0057], “In situations where increased angiogenic potential of said mesenchymal stem cells is desired, mesenchymal stem cells may be transfected with genes such as VEGF [47], FGF1 [48], FGF2 [49], FGF4 [50], FrzA [51], and angiopoietin [52].”). Nocera does not teach transfecting amniotic fluid cells with adrenomedullin. 
Prior to the effective filing date of the instantly claimed invention, Myers discloses use of genetically modified mesenchymal stem cells (MSCs) derived from amniotic fluid for cell-based gene therapy, including treatment of brain ischemia (see ABSTRACT, “Mesenchymal stem cells have the ability to … These properties can be enhanced through genetic-modification that would combine the best of both cell and gene therapy fields to treat monogenic and multigenic diseases.”; page 1664, col. 1-2, joining paragraph, “examples of isolation from … amniotic fluid”; page 1669, col. 2, “Along with ischemic heart, other organs are also sensitive to MSC treatment in response to the hypoxic conditions following ischemia/reperfusion. MSC transplant into rodent models of renal, limb, lung and brain ischemia has shown beneficial effects.”). Myers further teaches that adrenomedullin enhances the angiogenic activity of transplanted MSCs (page 1669, col. 1, “Other antiapoptotic molecules such as Bcl2, survivin, adrenomedullin and erythropoietin have all induced increased survival of transplanted cells within the infarcted area and increased angiogenesis as measured by capillary density”). In addition, prior to the effective filing date of the instantly claimed invention, Hanabusa discloses that adrenomedullin polypeptide induces angiogenesis and that 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an angiogenic polypeptide, as taught by Nocera, with adrenomedullin polypeptide, as taught by Hanabusa, Myers, adn Jo, with a reasonable expectation of success because adrenomedullin polypeptide in known in the art to enhance the angiogenic potential of said mesenchymal stem cells and the simple substitution of one 
With respect to the limitation that the “modifying” step, step (d), is performed after the “expanding” step, step (c), and before the “administering” step, step (e), Jo discloses an step of expanding the MSCs (page 314, col. 1, “MSC culture”), followed by a transfection (i.e. “modifying”) step (page 314, col. 2, “Ex vivo gene transfection of MSCs”), followed by an administration step (page 315, col. 1, “Therapeutic transplantation of genetically engineered MSCs”).
With respect to the functional limitation that the enhanced angiogenic activity is “associated with stimulation of non-malignant neural tissue regeneration”, Hanabusa discloses that stroked-induced rats treated with co-administration of MSCs and adrenomedullin showed significantly improved neurological recovery as compared to those treated with MSC or adrenomedullin alone 
Claim 1 to recites a step of “transfecting adrenomedullin polypeptide into said amniotic fluid cells.” The recitation requires the transfection of the adrenomedullin polypeptide into the amniotic fluid cells (“protein-based transfection”), as opposed to a gene encoding the adrenomedullin polypeptide (“gene-based transfection”). As discussed above, the combined teachings of Nocera, Myers, Hanabusa, and Jo teach “gene-based transfection” of adrenomedullin polypeptide; however, the combined teachings of Nocera, Myers, Hanabusa, and Jo do not teach or fairly suggest “protein-based transfection” of adrenomedullin polypeptide.
Prior to the effective filing date of the instantly claimed invention, Futami is considered relevant prior art for teaching that “protein-based transfection” is an efficient and well-understood alternative to “gene-based transfection.” The art recognizes multiple means of achieving “protein-based transfection,” including by cell-penetrating peptides, protein transduction domains (PTD), and cationization with polyethylenimine (PEI). See Abstract; see Introduction on pages 95-96. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform “protein-based transfection” of adrenomedullin polypeptide, as opposed to “gene-based transfection” of a gene encoding adrenomedullin polypeptide, with a reasonable expectation of success because “protein-based transfection” of polypeptides is well-understood activity in the art, as evidenced by Futami. An artisan would be motivated to perform “protein-based transfection” of adrenomedullin polypeptide, as opposed to “gene-based transfection” of a gene encoding adrenomedullin polypeptide, because “protein-based transfection” makes the adrenomedullin polypeptide immediately available to the transfected cells (as opposed to the delay in gene expression), and enable the artisan to more easily control the dosage of the adrenomedullin polypeptide than with nucleic acids. Advantages of 
Regarding claim 2, Nocera teaches that the amniotic fluid is obtained from amniocentesis (see [0049], “Amniotic fluid is routinely collected during amniocentesis procedures.”).
Regarding claim 3, Nocera teaches that amniotic fluid is obtained from amniotic membranes (see Claim 3, “administering amniotic membrane adult stem cells to the patient”).
Regarding claim 4, Nocera teaches that the loss of oxygen perfusion is caused by a stroke (see [0003], “Injury to central nervous system (CNS) induced by acute insults including trauma, hypoxia and ischemia (caused by stroke or blunt force trauma) can affect both grey and white matter dependent on nature and severity. … Stroke is usually caused by reduced blood flow (ischemia) of the brain”).
Regarding claim 5, Nocera teaches that the stroke is an ischemic stroke (see [0003], “Injury to central nervous system (CNS) induced by acute insults including trauma, hypoxia and ischemia (caused by stroke or blunt force trauma) can affect both grey and white matter dependent on nature and severity. … Stroke is usually caused by reduced blood flow (ischemia) of the brain”).
Regarding claim 6, Nocera teaches that the stroke is a hemorrhagic stroke (see [0007], “Bleeding (hemorrhage) within the brain may cause symptoms that mimic stroke.”; and [0009], “Intracerebral hemorrhage (ICH) is a devastating type of stroke with high mortality and morbidity rate”).
Regarding claim 8, Nocera teaches that the loss of oxygen perfusion is a traumatic brain injury (see [0007], “Traumatic brain injury, also simply called head injury or closed head injury, refers to an injury where there is damage to the brain because of an external blow to the head.”).
Regarding claim 9, Nocera teaches that the loss of oxygen perfusion is chronic traumatic encephalopathy (see [0004], “Chronic traumatic encephalopathy (CTE), otherwise referred to as post 
Regarding claim 10, Nocera teaches that loss of oxygen perfusion is caused by vascular disease of the brain (see [0003], “Cerebral hypoxia is a lack of oxygen specifically to the cerebral hemispheres, and more typically the term is used to refer to a lack of oxygen to the entire brain. … It is also called cerebrovascular disease or accident. It is a group of brain disorders involving loss of brain functions that occurs when the blood supply to any part of the brain is interrupted.”).
Regarding claim 11, Nocera teaches that loss of oxygen perfusion is result of global cerebral ischemia (see [0003], “Cerebral hypoxia is a lack of oxygen specifically to the cerebral hemispheres, and more typically the term is used to refer to a lack of oxygen to the entire brain.”).
Regarding claim 17, Nocera teaches that the amniotic cells with regenerative activity are amniotic fluid stem cells (See [0021], “The method, wherein said stem cells are selected from a group comprising of … amniotic fluid stem cells”).
Regarding claim 18, Nocera teaches that the amniotic cells with regenerative activity possess expression of the markers SSEA3, SSEA4, Tral-60, Tral-81, Tra2-54, Oct-4 and CD105 (see [0024], “The method, wherein said amniotic fluid stem cells are selected based on expression of one or more of the following antigens: SSEA3, SSEA4, Tra-1-60, Tra-1-81, Tra-2-54, HLA class I, CD13, CD44, CD49b, CD105, Oct-4, Rex-1, DAZL and Runx-1.”).

	Response to arguments: In papers filed 07/08/2021, Applicant argues that the cited prior art references do not teach a step of “transfecting adrenomedullin polypeptide into said amniotic fluid cells,” as recited in claim 1. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s arguments rely on limitations introduced in amendments .



Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127171 A1 to Nocera et al.; Myers et al. “Mesenchymal stem cells at the intersection of cell and gene therapy”, Expert Opin. Biol. Ther. (2010) 10(12):1663-1679; Hanabusa et al. “Adrenomedullin Enhances Therapeutic Potency of Mesenchymal Stem Cells After Experimental Stroke in Rats” Stroke 2005;36:853-858; Jo et al. “Transplantation of Genetically Engineered Mesenchymal Stem Cells Improves Cardiac Function in Rats with Myocardial Infarction: Benefit of a Novel Nonviral Vector, Cationized Dextran” TISSUE ENGINEERING, Vol. 13, No. 2, 2007, pages 313-322; and Futami et al. “Intracellular Delivery of Proteins into Mammalian Living Cells by Polyethylenimine-Cationization” JOURNAL OF BIOSCIENCE AND BIOENGINEERING (2005), Vol. 99, No. 2, 95–103, as applied to claims 1-6, 8-11, and 17-18 above; in further view of Castillo-Melendez et al. “Stem cell therapy to protect and repair the developing brain: a review of mechanisms of action of cord blood and amnion epithelial derived cells”, FRONTIERS IN NEUROSCIENCE, October 2013, Volume 7, Article 194, Pages 1-14.
Regarding claim 12, Nocera does not teach that the global cerebral ischemia occurs as a neonate. Prior to the effective filing date of the instantly claimed invention, Castillo-Melendez is considered relevant prior art for teaching the application of stem cells, including cells obtained from amniotic fluid, for treatment of global cerebral ischemia occurring in a neonate (see ABSTRACT, “In the research, clinical, and wider community there is great interest in the use of stem cells to reduce the progression, or indeed repair brain injury. Perinatal brain injury may result from acute or 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring generically, as taught by Nocera, with addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring as a neonate, as taught by Castillo-Melendez, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring generically, as taught by Nocera, with addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring as a neonate, as taught by Castillo-Melendez, because Castillo-Melendez teaches that ischemic insult in the brain is the principle cause of newborn death and permanent neurological disability (see Castillo-Melendez, page 1, col. 1, first paragraph, “The neurological consequences of a severe hypoxic-ischemic insult in the human brain at term birth are often dire, with resultant hypoxic ischemic encephalopathy (HIE) a principal cause of newborn death or permanent neurological disability, such as cerebral palsy”).
Regarding claim 13, Castillo-Melendez teaches that the neonatal global cerebral ischemia results in cerebral palsy (see page 1, col. 1, first paragraph, “The neurological consequences of a severe hypoxic-ischemic insult in the human brain at term birth are often dire, with resultant 
Regarding claim 14, Castillo-Melendez teaches that the global cerebral ischemic occurs due to asphyxiation (see Table 1, item 5, on page 1, “To determine if the plasticity of autologous intravenous administration of cord blood stem cells would improve the clinical course of asphyxiated newborns”).
Regarding claims 15-16, Nocera teaches that global cerebral ischemic occurs due to drowning or a cardiac event (see [0007], “Traumatic brain injury, also simply called head injury or closed head injury, refers to an injury where there is damage to the brain because of an external blow to the head. It mostly happens during car or bicycle accidents, but may also occur as the result of near drowning, heart attack, stroke and infections.”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127171 A1 to Nocera et al.; Myers et al. “Mesenchymal stem cells at the intersection of cell and gene therapy”, Expert Opin. Biol. Ther. (2010) 10(12):1663-1679; Hanabusa et al. “Adrenomedullin Enhances Therapeutic Potency of Mesenchymal Stem Cells After Experimental Stroke in Rats” Stroke 2005;36:853-858; Jo et al. “Transplantation of Genetically Engineered Mesenchymal Stem Cells Improves Cardiac Function in Rats with Myocardial Infarction: Benefit of a Novel Nonviral Vector, Cationized Dextran” TISSUE ENGINEERING, Vol. 13, No. 2, 2007, pages 313-322; and Futami et al. “Intracellular Delivery of Proteins into Mammalian Living Cells by Polyethylenimine-Cationization” JOURNAL OF BIOSCIENCE AND BIOENGINEERING (2005), Vol. 99, No. 2, 95–103, as applied to claims 1-6, 8-11, and 17-18 above; and in further view of Rehni et al. .
Rehni teaches a method of accelerating recovery subsequent to a brain injury associated with a loss of oxygen perfusion (see ABSTRACT, “The present study has been designed to investigate the effect of amniotic fluid derived stem cells on focal cerebral ischaemia-reperfusion injury induced behavioural deficits in mice.”) comprising the steps of: 
a) obtaining amniotic fluid (see page 96, Section 2.2, “amniotic fluid was withdrawn from the uterus using a clean syringe”); 
b) extracting from said amniotic fluid a population of cells with regenerative activity (see page 96, Section 2.2, “Amniotic fluid samples were centrifuged for 10 min at 1300 rpm. Cells thus obtained were re-suspended in serum free RPMI-1640 medium”; and page 99, col. 2, first paragraph, “These results suggest that the amniotic fluid source of stem cells may be a potential alternative to well established but ethically unacceptable embryonic stem cells for their neuroregenerative potential in ischaemic stroke.”); 
c) expanding said amniotic fluid cells with regenerative activity in a manner to allow for increased number of cells while maintaining said regenerative activity (see page 96, Section 2.2, “The cells so obtained were washed twice and inoculated … Cells were incubated and allowed to adhere and nonadherent cells were washed out with medium changes every third day until a confluent monolayer was obtained”); 
d) administering said expanded amniotic fluid derived cells with regenerative activity into a patient in need of treatment (see page 96, Section 2.5, “Stem cells were injected intracerebroventricularly (i.c.v.) 3 days after the surgical procedures were performed on mice.”).
Regarding claim 7, Rheni teaches that the loss of oxygen perfusion is caused by a stroke, wherein the stroke is an ischemic stroke and a transient ischemic attack (“ischaemia of short prima facie obvious to treat loss of oxygen perfusion caused by a transient ischemic attack with a reasonable expectation of success because, as discussed above, Rheni treats loss of oxygen perfusion caused by a transient ischemic attack by administering amniotic fluid derived cells with regenerative activity. The artisan would be motivated to treat loss of oxygen perfusion caused by a transient ischemic attack in order to alleviate the suffering of patients having experienced a transient ischemic attack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633